DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is confusing.  The preamble implies that a cardiac monitoring system is being set forth, yet the body of the claim pertains to cardiac defibrillation therapy structure.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mentally performable steps of (and associated elements for) identifying QRS complexes in a segment of the ECG; comparing the QRS complexes in the segment to the other QRS complexes in the segment to identify a main template QRS complex; identifying the QRS complexes in the segment that are similar to the main template; determine RR intervals between consecutive similar QRS complexes to calculate RR variability in the RR intervals; and detecting atrial fibrillation (AF) in the segment when the RR variability is greater than a threshold value (claims 1 and 11).
 This judicial exception is not integrated into a practical application because there are no improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a).  The recited generic processor and generic memory, separately and in combination, function in the usual manner –to process information and store information.  They merely act as tools upon which the abstract idea is performed.
There is no application of the judicial exception to effect a particular treatment or prophylaxis for disease or medical condition, but simply diagnosis – see Vanda Memo.  
There is no application of the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b).  The processor and memory are generic as is the combination of a processor with memory.
There is no transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c).  Data is received and data is processed.
There is no application or use of the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to the particular technological environment of cardiac monitoring, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the processor and memory are generic and function in the usual manner.  Such means and their combination act merely as a tool upon which the abstract idea is performed.  The receipt of the ECG signal by the processor and the storage of the ECG segment in memory represents insignificant extra-solution activity as all application of the judicial exception require data input and data storage.
The processor, the memory, and the combination of the processor and memory are WURC in the art as they are the basic, essential building blocks of any computerized system.  Official Notice is taken.
Claims 2-8, 12-18 and 20 contain mentally performable (or with pen and paper) steps with no additional elements beyond the processor and memory already addressed above.
	Regarding claim 9, the use of the additional element of a support structure comprising a plurality of ECG electrodes couplable to a body of a patient through which the ECG signal is obtained, is considered insignificant extra-solution data gathering activity and would be necessary in any application of the judicial exception to obtain the necessary ECG data to perform the exception.  Furthermore, support structures containing a plurality of ECG electrodes is WURC in the ECG diagnostic arts as they allow convenient application of electrodes to the body and enhance ease of positioning.  Official Notice is taken.
	Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 10 is considered to provide a practical application to the judicial exception by applying defibrillation therapy when application of the exception detects a shockable AF rhythm.
	It is noted that the prior art of record does not appear to disclose a processor configured to, or a step of, comparing the QRS complexes in the recited segment to the other QRS complexes in the segment to identify a main template QRS complex (see par. 0042 of present specification).  The prior art appears rather to obtain templates from multiple, averaged or median cardiac QRS complexes (see Shusterman par. 0195).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dawoud et al., Stewart, Higgins et al. and Kim et al. disclose using R-R variability to detect atrial fibrillation (Dawould: par. 0284; Stewart: pars. 0018-0020; Higgins: col. 18, lines 55-67; Kim: par. 0081).  Mahajan et al. discloses using template matching to get accurate R-wave detections which can be used for R-R variability analysis (par. 0114).  Taha et al. discloses an atrial arrhythmia monitor where the average time between R-waves is determined to form a template which is subtracted from the ECG signal for distinguishing atrial activity.  Lee et al. discloses a system that counts the number of times a template matches a waveform and discards little used templates.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Mondays, alternate Wednesdays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
June 17, 2022